     Case 2:21-cv-02270-MCS-ADS Document 19 Filed 07/29/21 Page 1 of 1 Page ID #:89




 1
                                                                                 -6
 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11    SYLVIA VERONICA SCOTT,                       Case No. 2:21-02270 MCS (ADS)

12                                Plaintiff,

13                                v.               JUDGMENT

14    LOS ANGELES SUPERIOR COURT, et
      al.,
15
                                  Defendants.
16

17           Pursuant to the Court’s Order Granting Motion to Dismiss IT IS HEREBY

18    ADJUDGED that the above-captioned case is dismissed for lack of jurisdiction pursuant

19    to Rule 12(b)(1) of the Federal Rules of Civil Procedure, and for failure to prosecute and

20    comply with court orders pursuant to Rule 41(b).

21

22    DATED: -XO\                      ___________________________
                                                ____
                                                ______
                                                  __ ____
                                                        ____
                                                        __ ____
                                                              ____
                                                              __   ___
                                                                     ____
                                                                        ____
                                                                        __ ____
                                                                           _____
                                                                             ____
                                                THE HONORABLE MARK C. SCA     SCARSI
23                                              United
                                                U i dS States Di
                                                              District
                                                                   i Judge
                                                                       J d

24
